DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  There is a lack of antecedent basis in the Specification for the claimed limitation, “a single purchase input.”  
The Specification, however, does refer to “a purchase input” for example, on page 70 lines 2-4 as follows: 
 “In step 1021, the electronic device 600 may obtain a purchase input for the cart. For example, the electronic device 600 may receive an input (e.g., a touch input) for purchasing the cart through the display 620. “  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in detect a single purchase input associated with the cart; in response to detecting the single purchase input, generate first payment information corresponding to the first item and second payment information corresponding to the second item, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for integrally managing both online products and offline products through one list, and perform payment for a plurality of products including online and offline products using one user input which is a commercial interaction. The mere nominal recitation of a touch screen display, a processor functionally connected with the first communication module, the second communication module, and the touch screen display, the processor configured to control the touch screen display and perform claimed functions, and first and second external devices do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— control the touch screen display to display a cart including information on a first and second item…; transfer the first payment information to a first external electronic device…; transfer the second payment information to a second external electronic device…. The displaying and transferring functions are recited at a high level of generality (i.e., as a general means of displaying data in an online shopping cart and transferring payment information to  first external 
The processor, touch screen display, first and second external electronic device that perform detecting of a single purchase input associated with the cart through the touch screen display and in response, generating first payment information corresponding to the first item and second payment information corresponding to the second item using first and second communication modules are also recited at a high level of generality and merely automates these functions. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (the processor, touch screen display, and devices)- see MPEP 2106.05(f).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2 B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting data over a network and presenting offers are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the transmitting and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-8, 11-20 is/are ineligible.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 7, 8, 11, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al. (US 2016/0371766).
Re-claim 1. Schmidt discloses:
An electronic device (mobile device 110-Fig. 1; [0099]-[0104]), comprising:
a first communication module (mobile device 110 communicates with online store Fig. 1); 
a second communication module (mobile device 110 communicates with POS terminal –Fig. 1 item 115); 
 a touch screen display (Fig. 3 item 300); 
and a processor functionally connected with the first communication module second communication module, and the touch screen display (-Fig. 15 [0099-0111]), 

 control the touch screen display to display a cart including information on a first item and information on a second item, the first item being related to a product selected for purchase in an online shopping mall and the second item being related to a product selected for purchase in an offline shop ([0031] and [0033]-[0034] integrating online and in-store shopping using a mobile device-[0036]; [0043-0044]); 
detect a single purchase input associated with the cart through the touch screen display (detect user input in virtual cart via mobile device-[0031]);
 in response to detecting the single purchase input, generate first payment information corresponding to the first item and second payment information corresponding to the second item (Fig. 1- money mobilizer generates first payment information corresponding to item from Online Store 140 and second payment information corresponding to second item (POS) 115);
transfer the first payment information to a first external electronic device corresponding to the information on the first item using the first communication module;  and transfer the second payment information to a second external electronic device corresponding to the information on the second item using the second communication module-(see Fig. 1 transfer of payments to POS at a Physical Store system 105 and to Online Store system 135; [0029-0030]).
Re-claim 7:  Schmidt disclose  wherein the first communication module is a wireless communication module, and the second communication module includes at least one of a near field communication (NFC) module and a magnetic secure transmission (MST) module.  (Wireless and NFC -[0017] and fig. 1).
Re-claim 8: Schmidt disclose wherein the first external electronic device corresponds to an online shopping mall; and the second external electronic device includes a point of sales (POS) device. –fig. 1 items 135 and 115.
Re-claim 11. Schmidt disclose wherein the processor is further configured to generate a plurality of pieces of payment information, which includes the first payment information and the second payment information, and corresponds to a number of external electronic devices related to item information including the information on the first item and the information on the second item included in the cart, as at least a part of the generation of the first payment information and the second payment information.  Fig. 1- money mobilizer generates first payment information corresponding to item from Online Store 140 and second payment information corresponding to second item (POS) 115, fig. 13.
Re-claim 18. Schmidt disclose wherein the processor is further configured to: request the first external electronic device to transmit the information on the first item to a third external electronic device, and request the second external electronic device to transmit the information to the third external electronic device, before displaying the cart; and obtain the information on the first item and the information on the second item from the third external electronic device, in response to a user input.(-Fig. 1 and OMM (order management module) item 125 and a money mobilizer system 130 receiving information concerning first and second items placed in an integrated cart, wherein the integrated cart contains items from a physical store and an online store.-[0026]-[0032]).

Claim 19 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.
Claim 20 has similar limitations found in claim 11 above, and therefore is rejected by the same art and rationale.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2016/0371766) in view of Arumugam (US 10,453,050).
Re-claim 2. Schmidt disclose an electronic device comprising a biometric sensor and using the biometric data to identify a person [user authentication]- see [0116].
Arumugam, not Schmidt, disclose an electronic device comprising: 
a secure memory configured to store a token (storage of token-col. 10 L13-29); 
wherein the processor is further configured to: 

obtain the token from the secure memory when the user authentication is successfully performed (purchase via an online merchant, e-commerce checkout-col. 3 L 67 to col. 4 L 4; According to some embodiments, the passbook (e.g., as a mobile app) may provide a user interface for access by its authorized user upon successful authentication.  According to other embodiments, the passbook (e.g., as a secure data structure) may be only accessible by certain trusted applications or threads.  In both cases, it is preferable for the passbook to be able to communicate with or be updated by another data source such as a remote server of a card issuer….Next, once customer is authenticated…the mobile computing device generates and display a single use bar code, QR code or other type of machine-readable or scan-able symbol (hereinafter referred to simply as a “code”.) …The code may be transmitted to the customer’s mobile computing device 204, …for temporary storage in a passbook…)-see col. 9 L 23 to col. 10 L 29; 
and generate the first payment information corresponding to the information on the first item and the second payment information corresponding to the information on the second item using the token  (col. 11 L 15-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to include authenticating a user using a authenticating user in response to purchase input associated with the 
	
Re-claim 3. Schmidt discloses: 
generate the first payment information using first identification information corresponding to the information on the first item as at least a part of the generation of the first payment information; 
and generate the second payment information using second identification information corresponding to the information on the second item as at least a part of the generation of the second payment information.  (Fig. 1- money mobilizer generates first payment information corresponding to Online Store 140 and second payment information corresponding to second item (POS) 115;  Fig. 1- transfer of payments to POS at a Physical Store system 105 and to Online Store  system 135; [0029-0030]).)

Re-claim 4. Arumugam, not Schmidt,  discloses wherein the processor is further 15configured to: 
generate first user authentication result information corresponding to the information on the first item and second user authentication result information corresponding to the information on the second item, based at least on the user authentication;   

and generate the second payment information using the second user authentication result information, as at least a part of the generation of the second 25payment information.  (User authentication for both online and offline merchants based on item information such as location of user relative to merchant, or user is at home purchasing via device at an online merchant (GPS technology) or valid login via Facebook or other social networking site; generation of payment information based on type of purchase, i.e., online or offline and using associated token or bar or QR code.- Cols. 8-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to include generating authentication result information corresponding to items and user authentication, generate payment information using the authentication results, as taught by Arumugam in order to associate payment information with purchaser information and items purchased information in order to verify that the transaction is valid and therefore prevent fraud.
	
Re-claim 5.  Schmidt fails to disclose wherein the token is configured to be received from a third external electronic device for payment. Arumugam however, discloses “Alternatively, the authorization server 202 may periodically push one or more fresh one-time (or limited-time) tokens to the customer's mobile computing device 204 (e.g., for storage in a passbook).”-col. 10 L 126-29; Fig. 2.  It would have been obvious 

Re-claim 6. Although Schmidt disclose an order management module (OMM) 125 includes a payment manager to handle external banking aspects of transactions in [0029], Schmidt fail to specifically disclose wherein the processor is further configured to transfer, to the first external electronic device, a security value or user account information received from a third external electronic device.   Arumugam however, discloses wherein the processor is further  configured to transfer, to the first external electronic device, a security value or user account information received from a third external electronic device. –Fig. 4 items 402, 404, 406, 408, 410, 416. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to include transferring to the first external device, a security value from a third external electronic device as taught by Arumugam in order to handle external banking aspects of the transaction.

Re-claim 17: Arumugam, not Schmidt, discloses wherein the first payment information includes result information on the user authentication, a token, and  first identification information; and   the second payment information includes result information on the user authentication, the token, and second identification information. .
	
8.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Akbarpour Mashadi et al. (US 2017/0148046), hereinafter Mashadi.

Re-claim 12. Schmidt disclose wherein the second communication modules is a short range communication module in [0117-0018] and multiple products included in an integrated shopping cart-Fig. 13 item 1303, but fail to disclose wherein the processor is further configured to: when a third item that may be purchased from an offline shop is included in the cart, transmit third payment information for the third item to a third external electronic device in a vicinity of the electronic device through the short-range communication module.  Mashadi teach a third product purchased from an offline shop and third payment information-see  Fig. 7 is a screenshot of an embodiment of a 
Re-claim 13:  Schmidt, disclose a sensing device (sensing technologies available on smart phone devices-[0116] and Fig. 16); 
Schmidt fail to specifically disclose wherein the processor is further configured to recognize a third item indicating an offline product, using the sensing device and obtain information on the third item in response to the recognition of the third item.
  Mashadi however, teach obtain information on a third item outside the electronic device using the sensing device, user uses mobile application on smart phone to scan items at a physical store and the application stores the item in a universal shopping cart online.-[0168]; communication-[0110].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to specifically include a user using a mobile device to purchase items offline by scanning item barcodes at a physical store and include the items in a universal shopping cart as taught by Mashadi in order to provide an aggregated and optimized interface for retail purchasing solutions (Mashadi [0002]).
Re-claim 14:  Schmidt fail to specifically disclose wherein the third product information is configured to be received from a third external electronic device. 
Mashadi however, teach obtain information on a third product outside the electronic device using the sensing device, user uses mobile application on smart phone to scan items at a physical store and application stores the item in a universal shopping cart online.-[0168]; communication-[0110].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to specifically include a user using a mobile device to purchase items offline by scanning item barcodes at a physical store and include the items in a universal shopping cart as taught by Mashadi in order to provide an aggregated and optimized interface for retail purchasing solutions (Mashadi [0002]).
9.	Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Mashadi in further view of Arumugam.
Re-claim 15: Arumugam, not Schmidt, discloses wherein the processor is further configured to: generate third payment information corresponding to the information on the third item using a token; and transmit the third payment information to a third external electronic device associated with the third item through the communication module. -Col. 3 L55 to Col. 4 L4; Col. 11 L 15-41. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to include using a token and transmitting token to merchant in lieu of  real payment card account data as taught by Arumugam in order to pay for items using 
	
	Re-claim 16: Arumugam, not Schmidt, discloses wherein the communication module includes a first communication module and a second communication module, and the processor is further configured to: generate third payment information corresponding to the information on the third item using a token; and transmit the first payment information and the second payment information through the first communication module, and transmit the third payment information through the second communication module. -Col. 3 L55 to Col. 4 L4; Col. 11 L 15-41 and Fig. 4 and related text. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to include using a token and transmitting token to merchant in lieu of  real payment card account data as taught by Arumugam in order to pay for items using a token and thereby safeguarding a payment card’s account number preventing fraudulent activity in case of a data breach.

Response to Arguments
10.	Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 USC 101, Applicants argue that
similar to the claims at issue in Berkheimer, the claims here are directed to improvements described in the Specification and are not well—understood, routine and conventional activity previously known in the industry.  The argument is not convincing. 
Furthermore, as indicated in the rejection above, the Specification does not provide any indication that the control the touch screen display to display a cart including information on a first and second item…; the first external electronic device transferring the first payment information …; the second external electronic device transferring the second payment information  are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting data over a network and presenting offers are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the transmitting and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   The claims are not patent eligible.
	Applicants contend that the current rejection under 35 USC 101 fails to find and expressly support a rejection in writing as required by the Berkheimer memo.  The argument is not convincing.  The applicants’ attention is directed to the rejection above wherein the Examiner cites to court cases regarding the well-understood, routine and conventional claimed functions and therefore is supported under Berkheimer, option 2. 
             The processor, touch screen display, first and second external electronic device that perform detecting of a single purchase input associated with the cart through the touch screen display and in response, generating first payment information corresponding to the first item and second payment information corresponding to the second item using first and second communication modules are also recited at a high level of generality and merely automates these functions. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (the processor, touch screen display, and devices)- see MPEP 2106.05(f).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
It is noted that express written support is required when the rejection states that the additional elements recited in the claims are “well-understood, routine, and conventional” as indicated in  MPEP 2106.05(d).  The “well-understood, routine and conventional” consideration (MPEP 2106.05(d)) which should therefore not be confused with the “apply it” consideration under MPEP 2106.05(f).  See Berkheimer Memo issued by the Office on April 19, 2018.
		
Regarding the rejection of the claims under 35 USC 102, Applicants contend that the Schmidt reference does not teach “in response to detecting the single purchase input, generate first payment information corresponding to the first item and second 
 “In step 1021, the electronic device 600 may obtain a purchase input for the cart. For example, the electronic device 600 may receive an input (e.g., a touch input) for purchasing the cart through the display 620. “
Schmidt discloses an electronic device 1300 including receiving a touch input for purchasing the cart through the display, i.e., “Virtual Shopping Cart” 1301, “In-store shopping list” 1302, and a  “Checkout List” 1303 which combines the item being purchased online, the item being purchase in-store (brick and mortar). –see Fig. 13. Paragraph [0043] of Schmidt discloses “The system may allow the customer to place the items in the virtual cart by various shopping options.  These options may include…an item in an online store, scanning an item (e.g., bar code of an item, an image of the item,…) in a physical store with… an option to add the item to shopping cart rather than purchase  item in-store at the time.” –see also [0090]. Therefore, Schmidt discloses an mobile device 1300, receiving a touch input for a purchase input for the cart.   
Applicants argue that Schmidt fails to teach “in response to detecting the single purchase input, generate first payment information corresponding to the first item and second payment information corresponding to the second item.”  The argument is not persuasive because the system of Schmidt determines whether the products in the cart are being purchased from an online store or a physical store and then directs payments accordingly.  See Fig. 1 items 110, 105, 115, 135, 130, 140. ¶¶ [0029]-[0030]; [0065].

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694